DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments overcome the previous claim objections. Therefore, the previous claim objections have been withdrawn.
Examiner’s Comments
Applicant can overcome the current prior art rejections by amending the claims to add a light source and detector that illuminate from above and providing evidence of the criticality of widths and thicknesses of Applicant’s elements (along with claiming thicknesses and widths in that critical range).
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical functional portion first recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuaki (JP 2002243637 A; cited by Applicant) in view of Yih (A compact surface plasmon resonance and surface-enhanced Raman scattering sensing device), Mourey (US 20130278928 A1), and Dusemund (US 20130034918 A1).
Regarding claim 1, Katsuaki teaches an apparatus comprising:
a surface-enhanced Raman scattering element (10a, 12, and the dielectric substrate between 12 and 10a; since 12 is a metal film such as gold, as described in paragraph 29) including a front surface (surface at 12) and ad back surface (surface at 10a) opposite to the front surface (since they’re facing each other but displaced in the up-down direction in the figure), including an optical functional portion (12) at the front surface configured to cause surface-enhanced Raman scattering (since 12 is a metal film such as gold, as described in paragraph 29, and facilitates plasmon resonance as described in paragraphs 33-34), the surface-enhanced Raman scattering element is a plate shape having a thickness (in the up and down direction in the page of figure 3) and a width (left to right direction); 
a support member (20; turntable in paragraphs 28-32) supporting the surface-enhanced Raman scattering element (paragraphs 28-32); and 
a first magnet portion (10a) and a second magnet portion (the magnet in the support that is described in paragraph 26, corresponding to lines 194-200 on page 5 of the attached translation; and paragraph 31) generating a magnetic force therebetween, the first magnet portion (10a) being provided in the surface-enhanced Raman scattering element at the back surface side with respect to the optical function portion so as to overlap the optical function portion (12) when viewed in a direction of the thickness of the surface-enhanced Raman scattering element, the first magnet portion being formed in the width direction along the back surface
wherein the surface-enhanced Raman scattering element is fixed to the support member by the magnetic force (paragraphs 26 and 31).

    PNG
    media_image1.png
    190
    172
    media_image1.png
    Greyscale

For the reasons given above, the examiner considers Katsuaki as teaching the SERS element. Alternatively, if one were to consider Katsuaki as not teaching a SERS element, it is noted that SPR and SERS are closely related fields (e.g., see Yih, “Introduction” and references cited by Yih). Therefore, it would be obvious to one of ordinary skill before the effective filing date of the claimed invention to apply the attachment magnets (as taught by Katsuaki) to SERS devices (which is a closely related field) in order to ensure that the metallic structures of the SERS devices can be readily attached and detached to provide greater versatility through being able to use a variety of metallic structures with different properties. (It is also noted that Yih teaches a combination SPR and SERS device in figure 1, so it would also be obvious to one of ordinary skill to modify Katsuaki by making the metallic film of Katsuaki also a SERS element in order to permit both SPR and SERS and therefore provide more information concerning samples).
Katsuaki doesn’t explicitly teach the thickness is smaller than a width; the magnet formed over the entire back surface.
Mourey teaches a surface-enhanced Raman scattering element (substrate, 22, and SERS amplifying material, such as gold, 28) is a plate with a thickness smaller than a width (figure 2). Additionally, Mourey teaches that increased width provides the benefit of being large enough to accommodate the desired sensing area (paragraph 17).

    PNG
    media_image2.png
    689
    1068
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by increasing the width to be greater than the thickness in order to increase the sensing area. 
The above combination doesn’t explicitly teach the first magnet portion formed over the entire back surface.
Dusemund teaches having a first magnet portion (32) formed over the entire back surface (4) that one wants to fix (figures and paragraph 60).

    PNG
    media_image3.png
    777
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    302
    570
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the first magnet portion is formed over the entire back surface in order to have a strong and consistent attractive force that effectively maintains the alignment of the components.  
Regarding claim 2, Katsuaki teaches the magnetic force is an attractive force (paragraph 26; corresponding to lines 194-200 on page 5 of the attached translation), 
Regarding claim 3, Katsuaki teaches the surface-enhanced Raman scattering element (10, 10a, 12) is arranged in a recessed portion (figure 9) provided in the support member (120).

    PNG
    media_image5.png
    419
    430
    media_image5.png
    Greyscale

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuaki, Yih, Mourey, and Dusemund, as applied to claim 1 above, and further in view of Yquel (US 4738537 A).
Regarding claim 4, Katsuaki teaches the surface-enhanced Raman scattering element is fixed to the support member by the magnetic force
Katsuaki doesn’t explicitly teach the surface-enhanced Raman scattering element is spaced apart from the second magnet portion.
First, it is noted that Katsuaki differs from the claimed invention with respect to the arrangement of parts (for example, the second magnet portion being on top of the support in Katsuaki as opposed to on the bottom of the support). A difference of a mere rearrangement of parts doesn’t make the claimed invention patentably distinct. Additionally, it is noted that Yquel teaches the substrate being spaced apart from the second magnet portion (9; figure 5 and column 6, lines 1-15). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the surface-enhanced Raman scattering element is spaced apart from the second magnet portion in order to minimize the deterioration between the substrate and magnet compared to the scenario of them having direct contact.

    PNG
    media_image6.png
    390
    595
    media_image6.png
    Greyscale

Regarding claim 9, Katsuaki teaches the surface-enhanced Raman scattering element (10, 12, 10a) includes a substrate (11; lines 213-220 on page 6 of attached translation) including a main surface (where 12 is located; lines 213-220 on page 6 of attached translation) and a back surface (bottom surface) opposite to the main surface (figure 2), and a conductor layer (12) provided on the fine structure portion and constituting the optical functional portion, and the first magnet portion (10a) is provided on the back surface of the substrate (lines 213-220 on page 6 of attached translation).
Katsuaki doesn’t explicitly teach a fine structure portion provided on the main surface (figure 1, where the metallic film has nanoparticles).
Yih teaches a fine structure portion provided on the main surface (see figures).
    PNG
    media_image7.png
    554
    876
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a fine structure portion provided on the main surface in order to optimize the signal enhancement.
Additional Prior Art
US 20090117669 A1 discloses

    PNG
    media_image8.png
    480
    886
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    513
    825
    media_image9.png
    Greyscale

US 20070015288 A1 discloses 

    PNG
    media_image10.png
    465
    787
    media_image10.png
    Greyscale


US 20150192590 A1 discloses paragraphs 207 and figure 17

    PNG
    media_image11.png
    254
    735
    media_image11.png
    Greyscale

US 20070041877 discloses magnets spaced apart (140).

    PNG
    media_image12.png
    489
    603
    media_image12.png
    Greyscale

US 20150062576 A1 reads, “In still yet another example, the recess 402 and/or the SERS insert 102 can have magnets appended thereto, such that is relatively easy for a user to mechanically properly align the SERS insert 102 in the recess 402” (paragraph 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877